                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                                 Nashville Division


CAPITAL GRILLE HOLDINGS, INC., )                      Case No. 3:19-cv-00576
                               )
     Plaintiff,                )                      Judge Eli J. Richardson
                               )
v.                             )                      Magistrate Judge Joe Brown
                               )
HISTORIC HOTELS OF NASHVILLE, )
LLC,                           )
                               )
     Defendant.                )
                               )                      JURY TRIAL DEMANDED

                           DEFENDANT’S MOTION TO DISMISS

       Defendant Historic Hotels of Nashville, LLC (“Hermitage Hotel” or “the hotel”)

respectfully moves to dismiss the Complaint with prejudice. As set forth more fully in the

contemporaneously filed Memorandum of Law, the Complaint must be dismissed for failing to

state a claim upon which relief may be granted under Rule 12(b)(6) and for lack of subject-matter

jurisdiction under Rule 12(b)(1). Plaintiff has not alleged with specificity what trademark the hotel

has used or how the hotel used that mark. Plaintiff is attempting to assert federal trademark

registrations that are junior to the Hermitage Hotel’s senior common law rights. Plaintiff’s claims

are not ripe because Plaintiff is seeking anticipatory relief from supposed infringement that has

gone unchallenged for a quarter of a century. As Defendant will show in its supporting

memorandum, Plaintiff’s Complaint must be dismissed.

                                              Respectfully submitted,

                                              /s/ Scott M. Douglass
                                              Edward D. Lanquist, Jr. (TN BPR 13303)
                                              Scott M. Douglass (TN BPR 31097)
                                              Patterson Intellectual Property Law, P.C.
                                              Suite 500, Roundabout Plaza

                                                 1

    Case 3:19-cv-00576 Document 21 Filed 08/01/19 Page 1 of 3 PageID #: 109
                                1600 Division Street
                                Nashville TN 37203
                                (615) 242-2400
                                edl@iplawgroup.com
                                smd@iplawgroup.com

                                Blakeley D. Matthews (TN BPR 12168)
                                Paige I. Bernick (TN BPR 30071)
                                Cornelius & Collins, LLP
                                Suite 1500, 511 Union Street
                                P. O. Box 190695
                                Nashville, TN 37219-0695
                                615-244-1440
                                bdmatthews@cclawtn.com
                                pbernick@cclawtn.com

                                Attorneys for Defendant Historic Hotels of Nashville,
                                LLC.




                                   2

Case 3:19-cv-00576 Document 21 Filed 08/01/19 Page 2 of 3 PageID #: 110
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing DEFENDANT’S MOTION TO

DISMISS was served via the Court’s CM/ECF system, pursuant to LR5.02(c), on August 1, 2019,

upon all counsel for Plaintiff, including:

       Erin Palmer Polly
       Butler Snow LLP
       The Pinnacle at Symphony Place
       150 Third Avenue, South, Suite 1600
       Nashville, TN 37201
       erin.polly@butlersnow.com

       Robert L. Lee
       Holly Hawkins Saporito
       Alston & Bird LLP
       1201 W. Peachtree Street, Suite 4900
       Atlanta, GA 30309
       bob.lee@alston.com
       holly.saporito@alston.com

       Lauren Refinetti Timmons
       Alston & Bird LLP
       101 South Tryon Street, Suite 4000
       Charlotte, NC 28280
       lauren.timmons@alston.com

                                              /s/ Scott M. Douglass
                                              Scott M. Douglass




                                                 3

    Case 3:19-cv-00576 Document 21 Filed 08/01/19 Page 3 of 3 PageID #: 111
